Martin, J.

delivered the opinion of the court.
The plaintiffs claim a quarter’s rent of a cotton press establishment, leased by them to the defendant.
• The defendant pleaded the general issue, and by reconvention claimed damages on account of the plaintiffs’ neglect to deliver the press in proper order, according to the contract, whereby it was at first, of but very little use, but soon after became perfectly useless, and the roof and walls fell in, so that the defendant was deprived, during three months, of the use of his establishment, and sustained great losses and damages.
The plaintiffs had judgment for little more than one-fifth of the sum by them claimed, and appealed after an unsuccessful attempt to obtain a new trial, on an allegation that the verdict was contrary to law and evidence, and impartial justice had not been done.
The appellants’ counsel has prayed our judgment for the whole cost, or that the case may be ordered for a new trial.
*269No question of law has been presented for our consideration. The case turns entirely on matters of fact. The inferior judge has believed that the verdict is supported by the law and evidence, and that the jury had done impartial justice; and on a close examination of the record, nothing appears to us that may authorise our interference.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.